DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 11, 12, 13, 15 rejected under 35 U.S.C. 103 as being unpatentable over Vazquez Castro et al. (US 2017/0158304, hereafter referred to as Castro) in view of Zuardy et al. (US 2015/0008285, hereafter referred to as Zuardy).
For claim 1, Castro discloses a pressure bulkhead for a pressurized fuselage of a vehicle (abstract and figs), the pressure bulkhead (fig. 4) comprising: 
an axial inner surface (either the left side surface of 31 OR the left side surface of 32); 
an axial outer surface (either the right surface of 31 OR the right side surface of 32); and 
a tank ( within 31 and 32 formed by shell/bag 5) seated on the inner surface or the outer surface (see fig. 4, either sitting on what is considered the outer surface of 31 (right side) OR sitting on what is considered the inner surface of 32 (left side)) and extending in an axial direction (see fig. 4), the tank comprising at least one connection for introducing and/or discharging a fluid (valve 7, para 0044).
Castro is silent about wherein the tank is rigidly formed.
Zuardy teaches a pressure bulkhead (abstract and figs.) including a tank (5a, 5b) wherein the tank is rigidly formed (para 0024).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the tank of Castro rigidly formed, as taught by the bulkhead tank of Zuardy, in order to firmly and effectively pressurize the bulkhead and additionally since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
For claim 3, Castro further discloses wherein the tank comprises an outer shell (the bag 5, left side) seated on the outer surface (fig. 4, seated on right side of 31 which is considered the outer surface), wherein the outer shell has a curvature that at least corresponds to, or is more pronounced than, a curvature of the outer surface (see fig. 4).
For claim 6, Castro discloses wherein the tank comprises an outer shell (right side of bag 5) seated on the inner surface (left side of 32), wherein the outer shell has a curvature which, at most, corresponds to, or is less pronounced than, a curvature of the inner surface (fig. 4).
For claim 11, Castro discloses wherein the appropriate inner surface or outer surface comprises a circumferential flange or adjoins this, wherein at least one component of the tank is fastened to the circumferential flange (as best understood element 8 is an attaching means that attaches to  flange in fig. 4, the tank formed by the inside of 31/32 is fastened to this means and constitutes something that “adjoins this”).
For claim 12, Castro discloses wherein the tank overlaps the circumferential flange, at least in certain areas (see fig. 4, part of the tank is overlapping the flange around elements 8 as best understood).
For claim 13, Castro discloses wherein the outer surface is convex (at least for claim 1 many different surfaces could be considered the inner and outer surfaces, for instance the left side of 31 maybe considered an outer surface, the limitations of the remainder of claim 1 still being met since the right side of 31 could still be considered the inner surface and would still anticipate “ a tank seated on the inner surface or the outer surface (see fig. 4, either sitting on what is considered the inner surface of 31 (right side), thus accordingly the left side of 31 or the outer surface in this interpretation is convex).
For claim 15, Castro further discloses a vehicle (airplane, abstract and figs.) comprising: a pressurized fuselage (abstract); and a pressure bulkhead according to Claim 1 (see claim 1 above).


Claims 4, 5,  7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Castro.
For claims 4 and 7, Castro further teaches wherein the tank comprises an inner shell (bag 5, right side), and wherein the inner shell and the outer shell are connected to one another in a fluid-tight manner (see fig. 4).
Castro is silent about having a curvature that follows a curvature of the outer surface.
It would have been an obvious to one having ordinary skill in the art at the time the invention was filed to make the inner shell have a curvature that follows a curvature of the outer surface of whatever form or shape was desired or expedient, in order to better fit within the curvature of the bulkhead space. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
For claims 5 and 8 Castro is silent about wherein a local spacing between the outer shell and the outer surface increases from a radially outer area to a center of the pressure bulkhead.
It would have been an obvious to one having ordinary skill in the art at the time the invention was filed to make a local spacing between the outer shell and the outer surface increases from a radially outer area to a center of the pressure bulkhead or of whatever form or shape was desired or expedient, in order to better fit within the bulkhead space. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
For claim 16, Castro is silent about wherein the tank is a waste water tank, a water tank, a fuel tank, a lubricant tank or a hydraulic reservoir.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute air tank of Castro with any one of a  a waste water tank, a water tank, a fuel tank, a lubricant tank or a hydraulic reservoir to hold the desired fluid and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Allowable Subject Matter
Claims 17 and 18 allowed.
Claims 9-10, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 1, filed 10/22/2022, with respect to the drawing objections have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
Applicant argued that, “Applicant does not agree that elements 5a, 5b in Zuardy form a "tank" as alleged. See, Office Action page 5. More specifically, elements 5a and 5b from Zuardy are opposing curved exterior shells which enclose a foam core 6. Zuardy ¶ 0024. Moreover, the purpose of the foam core is to "ensure[] distribution of the load and establish[J the connection to the opposing exterior shell."  I. ¶ 0011 (emphasis added). Thus, elements 5a, 5b are not a "tank" for a fluid but two opposing shells held together by the foam in between the two. Furthermore, one of ordinary skill in the art would not remove the foam core 6 from the sandwich construction in Zuardy because doing so would change the principal of operation of Zuardy (foam holding the shells together) and render it unsatisfactory for its intended purpose (shells no longer held together).”
This is not found persuasive because first a tank is defined as “a large receptacle or storage chamber” which elements 5a and 5b of Zuardy show. However it must be noted that the primary reference Castro already teaches a tank with at least one connection for introducing or discharging fluid as require by claim 1, Zuardy is only relied upon to teach that such a construction can be made rigid. Zuardy establishes that rigid bulkhead elements are well known in the art (para 0024) which will allow for the effective pressurization of the bulkhead. 
Additionally applicant’s argument the removing the foam from Zuardy would break the reference, it is noted that this is not the rejection that is made. The rejection is to make the tank of Castro from a rigid material not a bodily incorporation of the entire structure of Zuardy. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Finally it is noted that the rejection also states, “it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416”. Applicant has provided no argument or reasoning as to why making the tank from a rigid material would be any more than merely a change of material. In re Leshin establishes that such a material change is a matter of obvious choice. Fuel tanks have been made from rigid material for decades, such tanks are exceeding well known in the art and not substantial to move the claim to allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619